Citation Nr: 0920574	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  03-17 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the face, back, and arms, to include as due to an undiagnosed 
illness.

2.  Entitlement to service connection for joint aches, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The Veteran had honorable service from September 1978 to 
September 1981 and April 1987 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the Veteran's previously denied claim of entitlement 
to service connection for a skin disorder of the face, back, 
and arms, to include as due to an undiagnosed illness, and 
denied his claim of entitlement to service connection for 
joint aches, to include as due to an undiagnosed illness.  

In June 2004, the Veteran and his spouse testified before the 
Board at a hearing that was held at the RO.  A transcript of 
the testimony offered at this hearing has been associated 
with the record.  

In a June 2005 decision, the Board reopened the Veteran's 
claim of entitlement to service connection for a skin 
disorder of the face, back, and arms, to include as due to an 
undiagnosed illness, and then remanded that claim and the 
claim for joint aches, to include as due to an undiagnosed 
illness, for additional development.

In an April 2007 decision, the Board once again remanded the 
claims for service connection of a skin disorder of the face, 
back, and arms, to include as due to an undiagnosed illness 
and joint aches, to include as due to an undiagnosed illness.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The Board notes that in a statement dated in February 2009, 
the Veteran requested that a hearing be scheduled.  The 
Veteran has already had his hearing before the Board and has 
not shown good cause why another Board hearing should be 
scheduled.  Accordingly, upon remand of this matter, the 
AMC/RO should send the Veteran a letter and inquiring if he 
desires to have a hearing at the RO.


REMAND

Within 90 days following the receipt of the present appeal by 
the Board, the Veteran submitted an Authorization and Consent 
to Release Information to VA (VA Form 21-4142) for the 
release of records pertaining to treatment from Dr. Mayer of 
Garner Internal Medicine.  VA has not acted upon this release 
and it is undated.  On remand, the AMC/RO should ask the 
Veteran to execute a new release for this medical provider 
and attempt to obtain these records.  See 38 C.F.R. §§  
3.159(c)(1), 20.1304.

VA's duty to assist includes providing an adequate 
examination when such an examination is indicated.  Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an 
examination, it must be adequate or VA must notify the 
Veteran why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is 
adequate if it "takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one."  Barr, 21 Vet. 
App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991)).  An examination must be based upon consideration of 
the Veteran's prior medical history and examinations.  Stefl, 
21 Vet. App. at 123.

In the present case, the Veteran was provided a VA 
examination of the skin in March 2008.  Although this 
examination resulted in an apparently favorable opinion, the 
examination was not based upon a review of the entire claims 
file, particularly the Veteran's service treatment records 
pertaining to his Gulf War service, which were apparently 
associated with the claims file at the time of this 
examination, but not reviewed by the examiner.  The examiner 
noted that these records could perhaps provide a definitive 
diagnosis of the claimed skin disorder.  It is thus clear 
that not all pertinent records were considered in rendering 
this opinion and that the examination is therefore 
inadequate.  Accordingly, the claim for service connection 
for a skin disorder of the face, back, and arms, to include 
as due to an undiagnosed illness, must be remanded for 
further examination.  See Barr 21 Vet. App. at 311.

Also, the Board notes that within 90 days following receipt 
of the present appeal by the Board, the Veteran submitted 
pertinent lay statements.  The Veteran did not submit a 
waiver of initial RO review with this evidence.  Pertinent 
evidence submitted by the appellant must be referred to the 
agency of original jurisdiction for review and preparation of 
a supplemental statement of the case (SSOC), unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304.  Thus, while on remand, the RO must 
review this evidence and, if any claim remains denied, 
include such evidence in a SSOC.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VA Form 21-4142 
with respect to Dr. Mayer and ask him to 
execute the same.  Thereafter, attempt to 
obtain medical records from Dr. Mayer.

2.  Following this development, the 
Veteran should be afforded a VA 
examination with a dermatologist to 
ascertain the nature and etiology of his 
claimed skin disorder, to include as due 
to an undiagnosed illness.  The claims 
folder must be provided to the examiner 
for review in conjunction with the 
examination, and the report of examination 
must reflect that the file was reviewed.  
All indicated tests and studies should be 
conducted.  The examiner should 
specifically opine as to whether each of 
the Veteran's skin complaints may be 
attributed to a known clinical diagnosis, 
or whether they are more likely 
manifestations of an undiagnosed illness.  

An undiagnosed illness may be subject to 
presumptive service connection if 
manifested to a degree of 10 percent or 
more not later than December 31, 2011.  
See 38 C.F.R. § 3.317(a)(1)(i).  
Accordingly, the examiner should be 
provided with the schedule for rating of 
disorders of the skin and appropriately 
describe the severity of any skin 
complaint not attributable to a clinical 
diagnosis in accordance with the 
applicable provisions thereof.  See 
38 C.F.R. § 4.118 (2008).  

If any of the Veteran's skin complaints 
are attributed to a known clinical 
diagnosis, the examiner should opine 
whether there is a 50 percent probability 
or greater that any currently diagnosed 
skin disorder is related to service.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  The Veteran's 
claims file must be made available to the 
examiner for review in connection with the 
examination.

3.  After the development requested above 
has been completed, review the record and 
readjudicate the claims on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a SSOC and given the 
opportunity to respond thereto before this 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


